On the Merits.
The defendant was ordered to show that his bond was sufficient under the law, and that the sureties upon the bonds furnished both as sheriff and tax collector for the parish of St. Charles were good and solvent.
The defendant excepted as follows:
(1) The district attorney was without authority to bring the proceedings.
(2) The rule sets forth no cause of action.
(3) Defendant was not allowed the time provided by law for answering. These exceptions were overruled.
The following opinion and judgment was handed down by the judge below:
“This is a rule taken by the district attorney to test the surety on the bond of James S. Patterson, as sheriff and tax collector of the parish of St. Charles.
“It was agreed by counsel that all the sureties, whose qualifications are contested, except the three Landeche brothers, shall be stricken from the bond, and the insufficiency of the bond caused thereby shall be replaced within the time required by law.
“Under this agreement the following sureties shall be stricken from the bond as insufficient, viz.:
“Charles Elfer, $2,006.
“George Lorie, $1,000. •
“J. C. Triche, $3,000.
“Mrs. J. B. Martin, $800.
“R. J. Vial, $2,000.
“The evidence shows that the only property owned by Thomas Landeche, • Henry Landeche, and Lezin Landeche is $30,000 of stock held by each in the Landeche Bros. Planting Company, Limited, a corporation organized under the laws of this state.
“They have each signed the bond of the sheriff, as surety, to the amount of $1,400.
“The Supreme Court in the case of Menge v. Judge, 36 La. Ann. 713, said: ‘We have failed to discover a single decision in which a surety has ever been held to be, such as the law requires, who carried all his property in his pocket, a locus to which the sheriff’s grasping hand cannot, without molestation and danger, usually find its way.’
“The surety must have property, the discussion of which is not too painful.
“The court is of the opinion that the three Landeehes are not good and solvent securities as required by law.
“It is therefore ordered, adjudged, and decreed that the bond of James S. Patterson, as sheriff and tax collector of the parish of St. Charles, be and the same is hereby declared insufficient to the extent that the following sureties are held not to be good and sufficient sureties as required by law, viz.:
“Charles Elfer, $2,000.
“George Lorie, $1,000.
“J. C. Triche, $3,000.
“Mrs. J. B. Martin, $800.
“R. J. Vial, $2,000.
“Thomas Landeche, $1,400.
“Henry Landeche, $1,400, and
“Lezin Landeche, $1,400.'
“It is further ordered, adjudged, and decreed that the sheriff furnish within the time required by law bond with good and solvent security as required by law.”
The defendant was granted an appeal from the final judgment returnable to the Supreme Court.
[3] The transcript is certified to be a true transcript of the record and of the minutes of court. It contains no notes of evidence, statement of fact, or bill of exceptions.
The case has been submitted without argument or brief on the part of the defendant appellant.
We cannot consider a case of this kind *879without an assignment of errors. See Code of Practice, art. 897.
It is therefore ordered that the appeal herein be dismissed at the cost of the defendant and appellant.
PROVOSTY, X, absent on account of illness, takes no part on the merits.